GANTT, J.
Mandamus for $794.32, salary as patrolman from October 17, 1895, to August 3, 1896. Judgment for defendants and relator appealed.
Relator was appointed patrolman on April 16, 1875, promoted to sergeant March 24, 1882, reduced to patrolman October 24,1884, retired as a veteran on half pay on October 17, 1895, reappointed patrolman on August 3, 1896, and voluntarily resigned on the same day.
*404At the time of his retirement he had fully served out his appointed term and was a mere locum tenens. The case is therefore within the rule laid down in State ex rel. Rife v. TIawes, reported at page 360 of this volume. The judgment of the circuit court is for the right party and is affirmed;
All concur.